internal_revenue_service number release date index number ---------------------------------------- -------------------------- ------------------------ --------------------------- - - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-163991-05 date october --------------------------- company company ------------------------------------------ ------------------------------------------ ----------------------- llc ------------------------------------ ----------------------- ---------------------------- trust -------------------------------------------------- trust -------------------------------------------------- trust -------------------------------------------------- state warrants ----------------------------------------------------------- a -------------- ------------- ------------------------------------------ -------------------------------------------- a b c d ------- ---------------------- ------------------- ----------------------- plr-163991-05 --------------------------- e dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting rulings under ' f of the internal_revenue_code facts company was incorporated in a under the laws of state company later elected under ' a to be an s_corporation by filing form_2553 election by a small_business_corporation with an effective date of b however several of company’s shareholders from community_property states failed to obtain required consents to the s_corporation_election in addition trust trust and trust trusts are shareholders of company while the trusts consented to the s_corporation_election the trustees of the trusts failed to make elections for the trusts to be electing small_business trusts esbts therefore the trusts were ineligible s_corporation shareholders at the time of company’s s_corporation_election company represents that the circumstances resulting in its ineffective s_corporation_election were inadvertent company submits that it was unaware of consent requirements for community_property shareholders and believed all required consents necessary to make its s_corporation_election effective had been obtained in addition company submits that it was unaware of a separate requirement that each of the trusts makes an esbt election on c company issued certain warrants for the purchase of its common_stock the warrants were issued to several persons effective on d a a shareholder of company through a grantor_trust transferred company stock to llc an ineligible shareholder the transfer was impermissible under company’s incorporating documents a section of company’s articles of incorporation specifically prohibits the transfer of company stock to any ineligible shareholder the articles further provide that the transfer of company stock to an ineligible shareholder shall be void ab initio after company’s accounting firm became aware of the stock transfer and possible termination of company’s s_corporation_election llc transferred the shares of company stock to a on e plr-163991-05 company represents that the possible terminating events were not motivated by tax_avoidance or retroactive tax planning in addition company and its shareholders agree to make any necessary adjustments consistent with the treatment of company as an s_corporation law except as provided in ' g ' a provides that a small_business_corporation may elect in accordance with the provisions of ' to be an s_corporation sec_1362 provides that such an election shall be valid only if all of the persons who are shareholders in the corporation on the day on which the election is made consent to the election sec_1361 provides that for purposes of subchapter_s the term asmall business corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in ' c or an organization described in ' c who is not an individual sec_1361 provides that for purposes of sec_1361 an electing_small_business_trust esbt may be a shareholder sec_1361 provides that for purposes of sec_1361 except as provided in sec_1361 the term electing_small_business_trust means any trust if - i the trust does not have as a beneficiary any person other than an individual an estate an organization described in sec_170 or or an organization described in sec_170 that holds a contingent_interest in the trust and is not a potential_current_beneficiary ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies to the trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of the trust unless revoked with the consent of the secretary sec_1_1362-6 of the income_tax regulations provides in part that except as provided in sec_1_1362-6 the s_corporation_election of the corporation is not valid if any required shareholder consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1_1362-6 provides that when stock of the corporation is owned by husband and wife as community_property or the income from the stock is community plr-163991-05 property or is owned by tenants in common joint_tenants or tenants_by_the_entirety each person having a community interest in the stock’s income therefrom and each tenant in common joint tenant and tenant by the entirety must consent to the election sec_1362 provides that an election under ' a terminates whenever the corporation ceases to be a small_business_corporation for s_corporation elections made and terminations occurring before date sec_1362 provides that if an election under ' a by any corporation a was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under ' f the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg a transfer to a nonresident_alien sec_1361 provides that an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 sets forth the requirements for a small_business_corporation sec_1361 provides that the corporation may not have more than one class of stock sec_1_1361-1 provides in pertinent part that instruments obligations or arrangements are not treated as a second class of stock for purposes of sec_1_1361-1 plr-163991-05 the single-class-of-stock requirement unless they are described in sec_1_1361-1 or iii sec_1_1361-1 provides in part that except as otherwise provided in sec_1_1361-1 a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under sec_1_1361-1 to a person who is not an eligible shareholder under sec_1_1361-1 or materially modified conclusions based solely on the facts submitted and the representations made we conclude that company’s s_corporation_election was ineffective for the taxable_year beginning b we also conclude that the ineffectiveness of company’s s_corporation_election was inadvertent within the meaning of sec_1362 in addition we conclude that under sec_1362 company will be treated as an s_corporation from b and thereafter provided company’s s_corporation_election is otherwise valid and is not except as addressed below otherwise terminated under sec_1362 in addition trust trust and trust will be treated as trusts described in sec_1361 from b and thereafter provided the trusts satisfy the requirements to be esbts accordingly the shareholders of company must include their pro_rata shares of the separately and nonseparately computed items attributable to those shares in their income as provided in ' make adjustments to the stock basis of those shares as provided in ' and take into account any distributions with respect to those shares as provided in ' we further conclude that to the extent company's s_corporation_election terminated due to the issuance of the warrants on c the termination was inadvertent within the meaning of ' f consequently we rule that company will continue to be treated as an s_corporation from c and thereafter provided company's s election is not otherwise terminated under ' d we also conclude that company's s_corporation_election terminated due to the transfer of company stock to llc on d and that the termination was inadvertent within the meaning of ' f consequently we rule that company will continue to be treated as an s_corporation from d and thereafter provided company's s election is not otherwise terminated under ' d plr-163991-05 as a condition for this ruling llc must not be treated as shareholder for any time it held company stock accordingly for the time llc did hold company stock a must include the pro_rata shares of the separately and nonseparately computed items attributable to those shares in a’s income as provided in ' make adjustments to the stock basis of those shares as provided in ' and take into account any distributions with respect to those shares as provided in ' these rulings are also conditioned on company within days of the date of this letter filing a new form_2553 that contains the proper consents with an effective date of b with the appropriate service_center furthermore the trustees of the trusts must make valid esbt elections for the trusts effective b with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the new form_2553 and to the esbt elections except for the specific rulings above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to be an s_corporation or the trusts’ eligibility to be esbts under a power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representatives this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent s sincerely mary beth collins senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
